DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 12/13/2021, with respect to Claims 1-7, 9, 11-19, and 21 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of Claims 1-7, 9, 11-19, and 21 has been withdrawn.  
Claims 1-7, 9, 11-19, and 21 have been rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. In response, Applicant has amended the claims to incorporate the non-rejected elements of claim 10. Accordingly, Applicant requests the rejection be withdrawn. 
The examiner finds the applicants argument and amendment sufficient, therefore the 35 U.S.C. 101 rejection of independent Claims 1 and of dependent Claims 7, 9, 11-19, and 21 are hereby withdrawn. 
Applicant’s arguments, see pages 7-8, filed 12/13/2021, with respect to Claims 1-3, 7, 9-13, 19-20, and 22 have been fully considered and are persuasive.  The 35 U.S.C. 102 (a)(1) rejection of Claims 1-3, 7, 9-13, 19-20, and 22 has been withdrawn. 
The applicant argues that Hanak discloses the array 301 is shown in relation to exemplary drill string 305 having a sensor 307 thereon. In an exemplary embodiment, as the drill string 305 moves down-ward into the borehole 309, the sensor obtains measurement at selected locations (See, Col. 5, Lines 56-60). Hanak further discloses the data stored in the array 
While the examiner considers the applicants arguments and amendment to be sufficient with respect to failing to teach or disclose comparing the second ranging measurement signal to the model second ranging measurement signal in order to determine the accuracy of the second ranging measurement signal, the examiner does not agree with the notion that Hanak is silent in regards to acquiring a second ranging measurement signal at a second depth different from the first depths, as Hanak discloses such a limitation in col. 5, line 45 – col. 6, line 4.
Applicant's arguments, page 7, filed 12/13/2021 with respect to the rejoinder of claims 8 and 18 have been fully considered but they are not persuasive. 
With respect to the applicants request for the rejoinder of “withdrawn” claims 8 and 18, the examiner wishes to note that the claim set submitted on 5/11/2018 and used for examination in the Non-Final rejection submitted on 9/3/2021, cancelled claims 8 and 18. These claims were cancelled by the applicant, prior to any office action. No restriction requirement was made by the examiner, therefore the request to rejoin the claims is denied, as the claims were never withdrawn but rather cancelled. The subject matter of the cancelled claim 8 was amended into that of Claim 7, and the same applies to claim 17, wherein the subject matter of cancelled claim 18 was amended into that of claim 17. (see claim amendments submitted on 5/11/2018, and see Non-Final rejection dated 9/3/2021 in which the subject matter of the cancelled claims 8 and 18 were rejected as apart of claims 7 and 17, respectively). 
Allowable Subject Matter
Claims 1-3, 5-7, 9, 11-13, 15-17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for downhole ranging, comprising: 
	acquiring a plurality of first ranging measurement signals of a first wellbore at a plurality of first depths; 

	applying a spatially continuous filtering technique to the first ranging measurement signals to calculate a model second ranging measurement signal at the second depth different from the first depths; 
	comparing the second ranging measurement signal to the model second ranging measurement signal in order to determine the accuracy of the second ranging measurement signal; 
	determining a range of the first wellbore relative to a second wellbore using the second ranging measurement signal; and 
	steering a bottomhole assembly using the second ranging measurement signal (highlighted for emphasis).
Claims 2-3, 5-7, and 9 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-3, 5-7, and 9 are too considered as allowed in view of said dependency. 
Regarding Claim 1, Hanak, which is considered the closest prior art, discloses a method for downhole ranging, comprising: acquiring a plurality (col. 6, lines 39-44 – measured depth, survey data, magnetic measurements, drilling rate, build/turn rate – are being considered the plurality of ranging signals acquired) of first ranging measurement signals [item X0, X1, X2 -  figure 3 via item 307, figure 3] of a first wellbore [new wellbore relative to array 301, figure 3] at a plurality of first depths [item D0, D1, D2 – “array location Xo corresponds to data obtained at depth Do, array location X1 corresponds to data obtained at depth D1”](col. 5, line 45 – col. comparing the second ranging measurement signal to the model second ranging measurement signal in order to determine the accuracy of the second ranging measurement signal; determining a range of the first wellbore [new wellbore relative to array 301, figure 3] relative to a second wellbore [reference wellbore 309, figure 3] using the model second ranging measurement signal (col. 6, lines 5-7); and steering a botthomhole assembly [item 190, figure 1] using the second ranging measurement signal (last limitation of Claim 1), however Hanak fails to disclose the highlighted limitation above with respect to comparing a second ranging measurement signal to a model second ranging measurement signal in order to determine the accuracy of a second ranging measurement signal. 
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system for downhole ranging, comprising: 
	a bottom hole assembly having one or more sensors positioned thereon to acquire ranging measurement signals; and 
	processing circuitry coupled to the sensors and operable to perform a method comprising: 

	acquiring a second ranging measurement signal at a second depth different from the first depths; 
	applying a spatially continuous filtering technique to the first ranging measurement signals to calculate a model second ranging measurement signal at the second depth different from the first depths; 
	comparing the second ranging measurement signal to the model second ranging measurement signal in order to determine the accuracy of the second ranging measurement signal; 
	determining a range of the first wellbore relative to a second wellbore using the second ranging measurement signal; and 
steering a bottomhole assembly using the second ranging measurement signal (highlighted for emphasis).
Claims 12-13, 15-17, 19, and 21 depend upon that of Claim 11, and require all of the limitations of Claim 11, therefore Claims 12-13, 15-17, 19, and 21 are too considered as allowed in view of said dependency. 
Regarding Claim 22, the references cited on PTO-892 form, alone or in combination form, fail to disclose a non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, causes the processor to perform a method comprising: 

	acquiring a second ranging measurement signal at a second depth different from the first depths; 4853-8752-2304 v.15Attorney/Docket No. 7523.1697US01
Customer No. 00027683	applying a spatially continuous filtering technique to the first ranging measurement signals to calculate a model second ranging measurement signal at the second depth different from the first depths; 
	comparing the second ranging measurement signal to the model second ranging measurement signal in order to determine the accuracy of the second ranging measurement signal; 
	determining a range of the first wellbore relative to a second wellbore using the second ranging measurement signal; and 
	steering a bottomhole assembly using the second ranging measurement signal (highlighted for emphasis).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /JAY PATIDAR/Primary Examiner, Art Unit 2858